Opinion issued August 6, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00014-CV
                            ———————————
        PINE VALLEY HOME BUYERS ASSOCIATION, Appellant
                                         V.
               PINE VALLEY DEVELOPMENT CO., Appellee



                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2005-42899


                          MEMORANDUM OPINION

      Appellant, Pine Valley Home Buyers Association, has failed to timely file a

brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                            2